Citation Nr: 0525462	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  97-09 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to January 
1983. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

In August 2002, the RO received the veteran's claim of 
entitlement to service connection for a low back disorder.  
In a November 2002 rating decision, the RO denied the claim.  
The veteran disagreed with the November 2002 rating decision, 
and the appeal was perfected with the timely submission of 
the veteran's substantive appeal (VA Form 9) in November 
2003.  

In June 2004, the Board remanded this issue for consideration 
by the RO of additional evidence submitted by the veteran.  
In November 2004, the Board again remanded the issue to 
obtain a VA examination and opinion.  Following each remand, 
the RO issued a supplemental statement of the case (SSOC) 
which continued the previous denials.  

Clarification of issue on appeal

The Board notes that in a VA Form 21-4138 received in March 
2005, the veteran stated "I want the lumbar spine disorder 
to be reviewed as a secondary condition to the hip + knee."  
The Board observes that no hip and knee disability is in fact 
service-connected.  However, as a more fundamental matter, 
the RO has not adjudicated a secondary service connection 
claim.  Without initial adjudication of the issue by the RO, 
the Board does not have jurisdiction to address it.  The 
Board's decision will address only the matter in appeal, 
direct service connection.  The veteran's claim of 
entitlement to service connection on a secondary basis is 
accordingly referred to the RO for any action deemed 
appropriate.

Issues not on appeal

The Board observes that in addition to remanding the issue 
listed above, in June 2004, it also remanded issues of 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for 
disabilities of the prostate and testicles.  Subsequent to 
the Board's remand, in September 2004, the RO reopened the 
claims and granted service connection for prostatitis and a 
testicular disorder.  The veteran has not appealed that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues  such as the 
effective date and the compensation level assigned for the 
disability].

Also in June 2004, the Board remanded a claim of entitlement 
to an increased disability rating for hypothyroidism.  In the 
September 2004 rating decision, the RO granted an increased 
60 percent disability rating for hypothyroidism.  The Board 
is of course cognizant of the holding of the United States 
Court of Appeals for Veterans Claims (the Court) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), that when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated.  However, in this case, the veteran 
specifically limited his increased rating claim to the 60 
percent level.  In his December 1996 claim, the veteran 
stated that "I feel that I should be 60%."  Moreover, in 
the April 2000 informal hearing, the veteran's representative 
argued that the veteran's depression and hypothyroidism, 
considered together, "should be rated at the sixty percent 
threshold."  Accordingly, the Board finds that the veteran 
clearly intended to limit his appeal to the 60 percent level; 
and therefore, the September 2004 assignment of a 60 percent 
disability rating is considered a complete grant of the 
benefit sought on appeal.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993) ["where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative"]. 

The Board also notes that in December 2004, the veteran 
raised claims of entitlement to service connection for mouth 
ulcers and sterility; and, in April 2005, he raised claims of 
entitlement to service connection for GERD and bone spurs of 
the feet.  The RO has begun development of those claims, but 
to the Board's knowledge they have not yet been adjudicated 
by the RO and thus are not in appellate status.

Representation

The Board notes that the veteran was represented by a private 
attorney with respect to certain of the issues addressed in 
the Board's June 2004 and November 2004 remands.  However, 
that attorney submitted a letter in December 2004 
specifically stating that he did not represent the veteran 
with respect to the low back claim.  The Board notes that 
there is of record a designation of The American Legion as 
the veteran's representative, dated July 20, 2001.  That 
organization has submitted written argument on this issue.


FINDING OF FACT

Competent and probative evidence does not relate a current 
low back disorder to an injury or disease incurred in 
military service.


CONCLUSION OF LAW

A low back disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the November 2002 rating decision, by 
the September 2003 statement of the case (SOC), and by the 
September 2004 and March 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  More significantly, letters were 
sent to the veteran in August 2002, May 2003, and January 
2005 that were specifically intended to address the 
requirements of the VCAA.  Those letters each explained in 
detail the elements that must be established in order to 
grant service connection; they enumerated the evidence 
already received; and they provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the August 2002 VCAA letter, the RO informed the 
veteran that the RO would get such things as "medical 
records, employment records, or records from other Federal 
agencies."  The letter also informed the veteran that VA 
would "assist [him] by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on [his] claim."  The January 2005 letter 
provided similar information.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The August 2002 letter told the veteran 
to provide "the name of the person, agency, or company who 
has relevant records; the address of this person, agency, or 
company; the approximate time frame covered by the records; 
and the condition for which you were treated, in the case of 
medical records."  The January 2005 letter provided similar 
information.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The January 2005 provided the 
specific language used in 38 C.F.R. § 3.159 (b)).  And, even 
though the August 2002 letter did not use this specific 
language, it did request that he "tell us about any 
additional information or evidence that you want us to try to 
get for you."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) [a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation]. 

The Board finds that August 2002 and January 2005 letters 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  Even though the veteran was asked to respond 
promptly with information and evidence, both letters 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, initial 
VCAA notice was provided to the veteran in August 2002, 
before the initial adjudication of this claim in November 
2002.  Moreover, following receipt of the most recent VCAA 
letter in January 2005 , the veteran was afforded ample 
opportunity to respond and to submit or identify evidence 
pertinent to his claim.  His claim was then readjudicated by 
the RO in March 2005.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's November 2004 
remand the veteran underwent a VA examination, the results of 
which are reported below.  Also of record is the report of an 
October 2002 VA examination.  The veteran identified VA 
outpatient treatment records, and the RO requested and 
obtained those records.  The RO also obtained the veteran's 
service medical records.  There is no indication of the 
existence of any evidence with a bearing on this case that 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his VA Form 9 that he 
did not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 
F. 3d 1163,1167 (Fed. Cir. 2004).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service injury or disease; and (3) medical 
nexus.  See Hickson, supra.

Initially, the Board notes that there is evidence of a 
current diagnosis with respect to the low back.  The veteran 
was diagnosed by a VA examiner in February 2005 with 
degenerative arthritis of the spine.  There is also some 
reference in the medical record of degenerative disc disease.  
X-rays taken in July 2002 show evidence of degenerative disc 
disease.  An October 2002 VA examination resulted in a 
diagnosis of degenerative disc disease.  Accordingly, the 
first Hickson element is conceded.  

However, with respect to the second Hickson element, the 
Board can identify nothing in the evidence pertinent to 
service to establish or even suggest that the veteran 
suffered an injury or disease affecting his low back during 
his military service.  The service medical records are 
entirely negative as to such a disease or injury.  Indeed, a 
March 1982 examination for an upper respiratory infection, 
within a year before the veteran's separation from service,  
includes a notation that the veteran denied low back pain.  
The veteran's service separation examination, conducted in 
October 1982, is also of record and it contains normal 
findings for the spine.  Also significant, the veteran 
reported at separation from service that he had no history of 
recurrent back pain.  

The examiner noted no evidence of any musculoskeletal 
difficulty.  Moreover, in May 1983, shortly after his 
discharge from service, the veteran filed a service 
connection claim; he did not mention a back disability or an 
injury in service.  
The veteran was afforded a VA examination in July 1983, 
within one year after service, which was pertinently 
negative.  While the veteran is currently diagnosed with 
arthritis of the spine, that condition was only recently 
diagnosed.  Accordingly, the presumptive provisions of 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 are not 
for application.

The Board finds that the lack of a claim for a back 
disability, and the lack of any medical records in service or 
within the one year presumptive period after service, 
constitutes strong evidence that at the time of separation, 
and within the one year presumptive period after service, the 
veteran did not have an injury, disease or disability 
affecting his low back.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim]; 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  

The only evidence concerning alleged in-service back problems 
emanates from recent statements made by the veteran himself.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

In this case, there is no evidence, aside from the veteran's 
recent reports, of any back problems in service.  The 
veteran's service medical records are devoid of any 
complaints or findings that pertain to the back.  The Board 
finds that the veteran's version of events from the past is 
of little credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder.  
See Curry, supra.  The Board also finds it significant that 
the veteran did not report a low back injury to VBA until he 
filed his August 2002 claim, two decades after service.  In 
the intervening period of time, the veteran filed numerous 
claims for various other conditions and never mentioned the 
back.  See Shaw, supra.  It appears that self interest may be 
a factor at work here.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].  

The Board observes that an October 2002 VA examination report 
contains the notation that the veteran developed some pain in 
his back while in the service and was treated conservatively, 
and that the pain has persisted on and off over the years and 
has been getting progressively worse.  However, the examiner 
did not review the veteran's claim file, and the account of 
back pain in service is clearly a recitation of the veteran's 
statements.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  Moreover, the Court has also 
held that post-service reference by an examiner to injuries 
sustained in service, that is not accompanied by a review of 
service medical records by that examiner, is not competent 
medical evidence.  See Grover v. West, 12 Vet. App. 109, 112 
(1999).  The October 2002 medical report appears to have been 
based entirely of the veteran's own self-serving report, 
which as discussed above the Board has found to be lacking in 
credibility.  It is well-established, that a medical opinion 
that is based on a claimant's reported history is of no 
probative value. 
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).

For these reasons, the Board finds that Hickson element (2) 
has not been satisfied on either a direct or a presumptive 
basis, and the veteran's claim thereby fails.

For the sake of completeness, the Board will also discuss the 
final Hickson element, medical nexus.

There is only one medical opinion of record that directly 
addresses a relationship to service.  In the February 2005 VA 
examination report, the examiner found that the veteran's 
degenerative arthritis of the spine was not related to 
military service.  The examiner reasoned that she did not see 
evidence of complaints of back pain or trauma in the service 
medical records.  There is no competent medical opinion or 
evidence of record that purports to relate the veteran's 
current degenerative arthritis of the spine to his military 
service.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

It is the veteran's current contention that he suffered 
reactive or psoriatic arthritis in service, and this affected 
his low back.  However, the service medical records contain 
no diagnosis or notation of reactive or psoriatic arthritis.  
At separation, there was no notation of such a diagnosis on 
his separation examination, which, as noted above, contains 
negative findings for the spine.  The Board is not required 
to accept a veteran's uncorroborated testimony that is in 
conflict with service medical records.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

In addition, with respect to the veteran's contention that 
his low back arthritis is related to in-service psoriatic or 
reactive arthritis, the February 2005 VA examiner concluded 
found that the veteran's current degenerative arthritis of 
the spine is not related to any reactive arthritis that the 
veteran may have had in the service.

The veteran has submitted several articles that address 
possible relationships between arthritis and urinary tract 
infections and skin infections.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses]. However, the Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The articles submitted by the veteran are general in nature 
and do not address the veteran's specific situation, which as 
noted above includes pertinently negative service medical 
records as to the purported infections.  Nor do they purport 
to offer a definitive statement with respect to causation.  
Medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Accordingly, 
the Board finds that the articles submitted by the veteran 
have no probative value with respect to the question of 
medical nexus. 

With respect to the October 2002 notation that the veteran 
experienced persistent pain after service, the Board is aware 
of the provisions of 38 C.F.R. § 3.303(b) pertaining to 
continuity of symptomatology after service.  However, the 
evidence of record does not show any complaint or treatment 
for back symptoms until August 1994, over a decade after the 
veteran left military service.  As discussed above, the Board 
finds the veteran's recent statements to be self-serving and 
not credible.  His reports are not corroborated by competent 
medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief is not probative of a nexus to service].  

In short, for reasons stated above, the Board concludes that 
element (3) has also not been met.  Two of the elements 
necessary for service connection have not been met, and so 
the veteran's claim of entitlement to service connection for 
a low back disorder is accordingly denied.




ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


